Citation Nr: 1524817	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-18 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include ischemic heart disease, and to include as due to herbicide exposure and/or as secondary to service connected posttraumatic stress disorder (PTSD) or diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony at a Board hearing in November 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Board notes that the RO has denied the Veteran's service connection claim for ischemic heart disease.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons, and in light of the fact that the Veteran has also been diagnosed with coronary artery disease, coronary atherosclerosis of native coronary vessel, tachycardia, unstable angina, and possible carotid artery stenosis, the Board has expanded the issue to include any heart disability.  The issue is as stated on the title page.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Heart disability

The Veteran filed a March 2011 claim of service connection for "a heart condition."  The RO denied service connection for ischemic heart disease on the basis that he did not have a confirmed diagnosis of ischemic heart disease.  

The Board notes that the record reflects atypical chest pain in July 2004.  The assessment was possible coronary artery disease.  The Veteran also reported a history of dizziness, which was assessed as possible carotid artery stenosis.  

The medical records also reflect that among the Veteran's "active problems" is a mood disorder due to a general medical coronary atherosclerosis of native coronary vessel.  

In October 2007, the Veteran had an abnormal stress test and was assessed with stress induced ischemic changes.  

The Veteran was assessed with coronary artery disease in March 2008 and March 2009.  He was diagnosed with tachycardia in February 2009.  

In October 2011, the Veteran reported chest pain and was diagnosed with unstable angina (Virtual VA, Document 9, 12/14/12, p. 63).

The Veteran underwent a VA examination April 2011.  He stated that he had a heart attack in 2000, spent one day in a hospital, and was sent home.  He also reported that his troponin was over 600.  The April 2011 VA examiner stated, without explanation, that this did not make any medical sense.  The examiner specifically found that the Veteran did not have ischemic heart disease, and he did not diagnose any heart disability.  However, he did not reconcile these findings with the diagnoses noted above.  

Consequently, the Board finds that a new VA examination is needed to determine the nature and etiology of any heart disability present.

Additionally, the Board recognizes that the Veteran's primary contention that he has a heart disability due to herbicide exposure (exposure has been conceded given the Veteran's service in Vietnam), and that ischemic heart disease is subject to presumptive service connection for Veterans exposed to herbicides.  However, in Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed. Cir. 1994).  As such, if any heart disability is identified, the Board must not only determine whether the Veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e), but also must determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) (2014).
  
The Board notes that there is evidence that the Veteran's heart disability may be secondary to service connected disabilities.  An October 2007 treatment report reflects that an electrocardiogram was mildly positive for stress-induced ischemic changes.  Consequently, if the Veteran does have a heart disability, there is evidence that it may be due to stress.  Given that the Veteran is service connected for PTSD, the Board finds that any analysis of entitlement to service connection should include whether any heart disability has been caused or aggravated by the Veteran's service connected PTSD.

Additionally, the Veteran testified that he believes his heart disability may be secondary to service connected diabetes mellitus.

Finally, in the Veteran's March 2011 claim, he stated that when he had his heart attack (in approximately 2000), he was hospitalized at Quentin N. Burdick Memorial Hospital.  The Veteran requested the help of the RO in obtaining these records.  The Board notes that in March 2004, the RO contacted the hospital.  However, the request at that time was in regard to a hearing loss claim.  The hospital responded by stating that they had no record of an audiology examination.  It does not appear that the hospital was ever asked to furnish records regarding a heart disability.  Consequently, the Board finds that the RO should send the Veteran an Authorization and Consent Form 21-4142 for completion so that the RO can obtain records pertaining to the Veteran's alleged heart attack in approximately 2000.

TDIU

The Veteran's claim for a TDIU is dependent on whether his service connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the claim is inextricably intertwined with the issue of whether service connection is warranted for a heart disability.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran an Authorization and Consent Form 21-4142 for completion so that the RO can obtain records pertaining to the Veteran's alleged heart attack and treatment at Quentin N. Burdick Memorial Hospital in approximately 2000.

2.  The Veteran should be afforded a VA cardiology examination for the purpose of determining the nature and etiology of the Veteran's heart disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any heart disability began during or is causally related to service, to include:

a) whether any such disability is due to exposure to herbicides (which has been conceded), 

b) whether any such disability was caused by his service connected PTSD, 

c) whether any such disability has been aggravated (permanently worsened beyond its natural progression) by his service connected PTSD, 

d) whether any such disability was caused by his service connected diabetes mellitus, and 

c) whether any such disability has been aggravated (permanently worsened beyond its natural progression) by his service connected diabetes mellitus

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

If aggravation is found, the examiner should attempt to state the baseline level of disability prior to such aggravation.  If this cannot be accomplished, the examiner must explain why this is so.


If the examiner finds that the Veteran does not have a heart disability, he/she should reconcile that conclusion with the treatment records reflecting several heart related diagnoses.

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

